DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/11/2021. 
Claims 1-21 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 02/11/2021 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 12-13, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0073036 A1 to Bernstein et al. (hereinafter Bernstein). 

Regarding Claim 1, Bernstein discloses a controller system (an electronic device such as a gaming machine controller including touch sensitive user input devices; abstract; figures 1-3, 8, 18 & 20-21; paragraph ([0052]) comprising: 
one or more processors (storage and processing circuitry 160; figure 21; paragraph [0110]); and 
a controller comprising: 
a housing having an opening defined therein (electronic device 10 includes a housing 12 with a non-numerical opening therein for touch sensor 20; figure 1; paragraphs [0063]-[0064] & [0108]); and 
a trackpad disposed within the opening defined in the housing (touch sensor 20 comprising trackpad 24 disposed in the opening in the housing 12; figure 1; paragraphs [0063]-[0064] & [0067]), the trackpad comprising: 
a cover (trackpad 24 includes an uppermost layer 56 formed of a smooth glass; figure 3; paragraphs [0076]-[0077]); 
a touch sensor disposed underneath, and coupled to, the cover (touch sensor array 50 disposed below and coupled to uppermost layer 56; figure 3; paragraph [0080]), wherein the touch sensor is configured to provide, to the one or more processors, touch data indicative of an object touching the cover (touch sensor array 50 outputs capacitance changes due to a user's finger touching uppermost layer 56 to touch sensor processing circuitry 158 of storage and processing circuitry 160; figure 21; paragraphs [0080] & [0109]); 
a carrier disposed underneath the touch sensor and coupled to the cover (stiffener 46 disposed below and coupled to touch sensor array 50; figure 3; paragraph [0081]); 
at least one biasing member coupled to the carrier and to the housing (springs 148 coupled to wall portion 130 of housing 12 and trackpad 24, including the stiffener 46; figures 1-3 & 20; paragraphs (0075[, [0081], [0105] & [0108]), wherein the at least one biasing member biases a portion of the cover against an inner surface of the housing and is configured to deflect in response to the object pressing on the cover (springs 148 bias the trackpad 24 within the opening in housing 12 such that a perimeter of uppermost layer 56 is positioned against bumpers 132 of housing 12 and trackpad 24 is allowed to move upon a user pressing the uppermost layer 56; figures 18 & 20; paragraphs [0080] & [0105]-[0109]); 
a metal layer disposed underneath, and coupled to, the carrier (figs. 1-3, 8, 31, electrode 76); and 
a pressure sensor coupled to the housing and disposed underneath, and spaced a distance from, the metal layer (force sensors 34 comprise force sensing capacitor including an upper electrode 76 (metal layer) coupled to the bottom of trackpad 24 (underneath and coupled to the carrier) and a bottom electrode 78 (pressure sensor) spaced therefrom to form said capacitive force sensor; figures 1-3, 8 & 21; paragraphs [0070]-[0071], [0076] & [0086]), wherein the pressure sensor is configured to provide, to the one or more processors, force data indicative of an amount of force of a press on the cover based at least in part on a proximity of the metal layer to the pressure sensor (force sensors 34, comprising bottom electrode 78, supply force signals to force sensor processing circuitry 162 of storage and processing circuitry 160 to determine the amount of force applied by a user, wherein the force signals are representative of the change in capacitance of the force sensors 34 due to the upper electrode 76 moving relative to the bottom 
  
Regarding Claim 3, Bernstein discloses the controller system of claim 1, wherein the metal layer is attached to a bottom surface of the carrier (upper electrode 76 is coupled to the bottom surface of trackpad 24, which comprises the bottom surface of stiffener 46; figures 3 & 8; paragraphs [0080], [0086], [0109]).  

Regarding Claim 6, Bernstein discloses the controller system of claim 1, wherein the force data comprises capacitance values that vary in response to variable proximity of the metal layer relative to the pressure sensor (force sensors 34, comprising bottom electrode 78, supply force signals to force sensor processing circuitry 162 of storage and processing circuitry 160 to determine the amount of force applied by a user, wherein the force signals are representative of the change in capacitance of the force sensors 34 due to the upper electrode 76 moving relative to the bottom electrode 78 (based at least in part on a proximity of the metal layer to the pressure sensor); paragraphs [0086] & [0109]-[0110]).  

Regarding Claim 7, Bernstein discloses the controller system of claim 1, wherein the pressure sensor comprises a substrate including an electrode configured to measure a change in capacitance based on movement of the metal layer relative to the pressure sensor (force sensors 34 comprise bottom electrode 78 disposed on substrate 51 to determine the amount of force applied by a user, wherein the force signals are representative of the change in capacitance of the force sensors 34 due to the upper electrode 76 moving relative to the bottom electrode 78 (based at least in part on a proximity of the metal layer to the pressure sensor); paragraphs [0086] & [0109]-[0110]).  

Regarding Claim 8, Bernstein discloses a controller system (an electronic device such as a gaming machine controller including touch sensitive user input devices; abstract; figures 1-3, 8, 18 & 20-21; paragraph [0052]) comprising: 
one or more processors (storage and processing circuitry 160; figure 21; paragraph [0110]); and 
a controller comprising: 
a housing (electronic device 10 includes a housing 12; figure 1; paragraphs [0063]-[0064] & [0108]); and 
a control configured to be operated by a finger (touch sensor 20 comprising trackpad 24; figure 1; paragraphs [0063]-[0064] & [0067]), the control comprising: 
a cover (trackpad 24 includes an uppermost layer 56 formed of a smooth glass; figure 3; paragraphs [0076]-[0077]); 
a touch sensor disposed underneath, and coupled to, the cover (touch sensor array 50 disposed below and coupled to uppermost layer 56; figure 3; paragraph [0080]), wherein the touch sensor is configured to provide, to the one or more processors, touch data indicative of the finger touching the cover (touch sensor array 50 outputs capacitance changes due to a user's finger touching uppermost layer 56 to touch sensor processing circuitry 158 of storage and processing circuitry 160; figure 21; paragraphs [0080] & [0109]); 
a carrier disposed underneath the touch sensor and coupled to the cover (stiffener 46 disposed below and coupled to touch sensor array 50; figure 3; paragraph [0081]); 
Lee & Hayes, PC 509-324-925656 Atty Docket No. V059-0105USat least one biasing member coupled to the carrier and to the housing, wherein the at least one biasing member is configured to apply a biasing force on the carrier in an opposite direction to that of a force of a press of the finger on the cover (springs 148 coupled to wall portion 130 of housing 
a metal layer disposed underneath, and coupled to, the carrier (figs. 1-3, 8, 21, upper electrode 76 (metal layer)); and 
a pressure sensor coupled to the housing and disposed underneath, and spaced a distance from, the metal layer (force sensors 34 comprise force sensing capacitor including an upper electrode 76 (metal layer) coupled to the bottom of trackpad 24 (underneath and coupled to the carrier) and a bottom electrode 78 (pressure sensor) spaced therefrom to form said capacitive force sensor; figures 1-3, 8 & 21; paragraphs [0070]-[0071], [0076] & [0086]), wherein the pressure sensor is configured to provide, to the one or more processors, force data indicative of an amount of the force of the press of the finger on the cover based at least in part on a proximity of the metal layer to the pressure sensor (force sensors 34, comprising bottom electrode 78, supply force signals to force sensor processing circuitry 162 of storage and processing circuitry 160 to determine the amount of force applied by a user, wherein the force signals are representative of the change in capacitance of the force sensors 34 due to the upper electrode 76 moving relative to the bottom electrode 78 (based at least in part on a proximity of the metal layer to the pressure sensor); paragraphs [0086] & [0109]-[0110]).



Regarding Claim 9, Bernstein discloses the controller system of claim 8, wherein the carrier is configured to deflect towards the pressure sensor in response to the finger pressing on the cover (trackpad 24, comprising stiffener 46, is deflected toward force sensors 34, including bottom electrode 78, upon application of force from a user pressing on the uppermost layer 56; paragraphs [0086], [0108]-[0111]), and wherein the metal layer is configured to deflect towards the pressure sensor in response to the carrier deflecting towards the pressure sensor (top electrode 76 deflects toward bottom electrode upon application of a force from a user's finger; paragraphs [0086], [0109]-[0110]).  

Regarding Claim 12, Bernstein discloses the controller system of claim 8, wherein the control comprises a trackpad (touch sensor 20 comprising trackpad 24; figure 1; paragraphs [0063]-[0064] & [0067]).  

Regarding Claim 13,  Bernstein discloses the controller system of claim 12, wherein the at least one biasing member biases a portion of the cover against an inner surface of the housing (springs 148 coupled to wall portion 130 of housing 12 and trackpad 24 bias the trackpad 24 within the opening in housing 12 such that a perimeter of uppermost layer 56 is positioned against bumpers 132 of housing 12; figures 1-3 & 20; paragraphs [0075], [0081], [0105] & [0108]).  

Regarding Claim 16,Bernstein discloses a trackpad of a controller (an electronic device such as a gaming machine controller including touch sensitive user input devices; abstract; figures 1-3, 8, 18 & 20-21; paragraph [0052]), the trackpad comprising: 
a cover (trackpad 24 includes an uppermost layer 56 formed of a smooth glass; figure 3; paragraphs ([0076]-[0077]); 
a touch sensor disposed underneath, and coupled to, the cover (touch sensor array 50 disposed below and coupled to uppermost layer 56; figure 3; paragraph [0080]), wherein the touch sensor is configured to output touch data indicative of a touch on the cover (touch sensor array 50 outputs capacitance changes due to a user's finger touching uppermost layer 56 to touch sensor processing circuitry 158 of storage and processing circuitry 160; figure 21; paragraphs [0080] & [0109]); 
a carrier disposed underneath the touch sensor and coupled to the cover (stiffener 46 disposed below and coupled to touch sensor array 50; figure 3; paragraph [0081]); 
at least one biasing member coupled to the carrier and to a housing of the controller, wherein the at least one biasing member is configured to apply a biasing force on the carrier in an opposite direction to that of a force of a press on the cover (springs 148 coupled to wall portion 130 of housing 12 and trackpad 24, including the stiffener 46 and bias the trackpad 24 within the opening in housing 12 such that a perimeter of uppermost layer 56 is positioned against bumpers 132 of housing 12 (apply a biasing force on the carrier in an opposite direction to that of a force of a press of the finger on the cover) and trackpad 24 is allowed to move upon a user pressing the uppermost layer 56; figures 1-3 & 20; paragraphs [0075], [0081], [0105] & [0108]); 
a metal layer disposed underneath, and coupled to, the carrier (figs. 1-3, 8, 21, upper electrode 76 (metal layer)); and 
a pressure sensor coupled to the housing and disposed underneath, and spaced a distance from, the metal layer (force sensors 34 comprise force sensing capacitor including an upper electrode 76 (metal layer) coupled to the bottom of trackpad 24 (underneath and coupled to the carrier) and a bottom electrode 78 (pressure sensor) spaced therefrom to form said capacitive force sensor; figures 1-3, 8 & 21; paragraphs [0070]-[0071], [0076] & [0086]), wherein the pressure sensor is configured to output force data indicative of an amount of force of the press on the cover based at least in part on a proximity of the metal layer relative to the pressure sensor (force sensors 34, comprising bottom electrode 78, supply force signals to force sensor 


Regarding Claim 17, Bernstein discloses the trackpad of claim 16, wherein the force data comprises capacitance values that vary in response to variable force of the press on the cover (force sensors 34, comprising bottom electrode 78, supply force signals to force sensor processing circuitry 162 of storage and processing circuitry 160 to determine the amount of force applied by a user, wherein the force signals are representative of the change in capacitance of the force sensors 34 due to the upper electrode 76 moving relative to the bottom electrode 78 (based at least in part on a proximity of the metal layer to the pressure sensor); paragraphs ([0086] & [0109]-[0110]).  

Regarding Claim 18, Bernstein discloses the trackpad of claim 16, wherein the metal layer is attached to a bottom surface of the carrier (upper electrode 76 is coupled to the bottom surface of trackpad 24, which comprises the bottom surface of stiffener 46; figures 3 & 8; paragraphs [0080], [0086], [0109]).  


Regarding Claim 20, Bernstein discloses the trackpad of claim 16, wherein the at least one biasing member is a first spring coupled to a first side of the carrier, and wherein the trackpad further comprises: Lee & Hayes, PC 509-324-925658 Atty Docket No. V059-0105USa second spring coupled to the housing and to a second side of the carrier opposite the first side (first and second springs 148 coupled to opposed first and second sides of 
  
Regarding Claim 21, Bernstein discloses the trackpad of claim 16, wherein an air gap is disposed between the metal layer and the pressure sensor to allow the cover, the carrier, and the metal layer to deflect towards the pressure sensor in response to the press on the cover (force sensors 34 include a gap between the upper electrode and the bottom electrode to allow the trackpad and upper electrode 76 to deflect towards the bottom electrode upon application of a force to the trackpad; figure 1-3, 8, 18 & 21; paragraphs [0052], [0063]-[0064], [0067], [0076]-[0077] & [0108]-[0111]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0073036 A1 to Bernstein et al. (hereinafter Bernstein) in view of U.S. Patent Application Publication 2013/0038981 A1 to IMANAKA et al. (hereinafter Imanaka). 

Regarding Claim 2 and similarly recited Claim 10, Bernstein discloses the controller system of claims 1 and 8, respectively, but fails to explicitly disclose wherein the metal layer comprises copper foil.  However, in a related invention, Imanaka discloses wherein the metal layer comprises copper foil (a capacitor comprising a first electrode formed of copper foil; abstract; paragraphs [0012] & [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer of Bernstein to be comprised of copper foil, as taught by Imanaka, for the advantages of utilizing an extremely well-known capacitor material that is widely available and conformable to form the top electrode of the force sensing capacitor of Bernstein. 





Claims 4-5, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0073036 A1 to Bernstein et al. (hereinafter Bernstein) in view of U.S. Patent Application Publication 2012/0327025 A1 to Huska et al. (hereinafter Huska). 

Regarding Claims 4, 11, and 19, Bernstein discloses the controller systems and trackpad of claim 1, 8, and 16 respectively. However, it fails to explicitly disclose: wherein the trackpad further comprises a haptic actuator disposed underneath the touch sensor and configured to provide haptic feedback in response to the amount of the force of the press satisfying a threshold.   In a related invention, Huska discloses wherein the trackpad further comprises a haptic actuator disposed underneath the touch sensor and configured to provide haptic feedback in response to the amount of the force of the press satisfying a threshold (touchpad 500 includes actuation mechanism 804 (haptic actuator) disposed below sensor board 802 (touch sensor) to provide active haptic feedback to the user in response to the applied force satisfying a threshold; figures 3-8; paragraphs [0051] & [0065]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bernstein to include wherein the trackpad further comprises a haptic actuator disposed underneath the touch sensor and configured to provide haptic feedback in response to the amount of the force of the press satisfying a threshold, as taught by Huska, for the advantages of providing enough clearance between the pressure sensor and the metal layer to allow for the metal layer and attached trackpad to move with respect to the pressure sensor as well as enough space to provide effective haptic feedback (See Huska paragraphs [0073]-[0074] & [0077]).

Regarding Claim 5, Bernstein in view of Huska discloses the controller system of claim 4, wherein the at least one biasing member is a first anisotropic spring coupled to a first side of the carrier (Bernstein, first and second springs 148 coupled to opposed first and second sides of trackpad 24 comprising the stiffener 46, wherein springs 148 are cut into a pattern out of a piece of sheet metal thereby forming anisotropic springs due to their pattern and constant thickness; figures 3 & 20; paragraphs [0081] & [0108]), and wherein the trackpad further comprises: 
a second anisotropic spring coupled to the housing and to a second side of the carrier opposite the first side (Bernstein, first and second springs 148 coupled to opposed first and second sides of trackpad 24 comprising the stiffener 46, wherein springs 148 are cut into a pattern out of a piece of sheet metal thereby forming anisotropic springs due to their pattern and constant thickness; figures 3 & 20; paragraphs [0081] & [0108]), 
wherein the second anisotropic spring is configured to deflect in response to the object pressing on the cover (Bernstein, first and second springs 148 coupled to opposed first and second sides of trackpad 24 comprising the stiffener 46, wherein springs 148 are cut into a pattern out of a piece of sheet metal thereby forming anisotropic springs due to their pattern and constant thickness; figures 3 & 20; paragraphs [0081] & [0108]), and 
wherein the first anisotropic spring and the second anisotropic spring are configured to deflect in response to the haptic feedback provided by the haptic actuator (Bernstein, springs 148 allow the trackpad freedom to move within the hole in housing 12 and thus are capable of deflecting in response to allied haptic feedback; figures 1-3 & 20; paragraphs ([0080] & [0105]-[0109]).

Regarding Claim 14, Bernstein discloses the controller system of claim 8, but fails tie explicitly disclose wherein the distance the pressure sensor is spaced from the metal layer is at least about 0.5 millimeters (mm).  
In a related invention, Huska discloses wherein the distance the pressure sensor is spaced from the metal layer is at least about 0.5 millimeters (mm) ((actuation mechanism 804 comprises actuation planes 810,820 spaced apart by actuation gap 1110 comprising 0.2-2 m; figure 11; paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Apple such that the distance the pressure sensor is spaced from the metal layer is at least about 0.5 millimeters "mm", as taught by Huska, for the advantages of providing enough clearance between the pressure sensor and the metal layer to allow for the metal layer and attached trackpad to move with respect to the pressure sensor as well as enough space to provide effective haptic feedback (See Huska paragraphs [0073]-[0074] & [0077]).




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0073036 A1 to Bernstein et al. (hereinafter Bernstein) in view of U.S. Patent Application Publication 2013/0100021 A1 to Larsen et al. (hereinafter Larsen). 

Regarding Claim 15, Bernstein discloses the controller system of claim 8, but fails to explicitly disclose wherein the controller further comprises a thumbstick comprising: 
a potentiometer configured to sense a deflection of the thumbstick; and 
capacitive sensors disposed in or on a top of the thumbstick, the capacitive sensors configured sense movement of a thumb on the top of the thumbstick prior to the potentiometer sensing the deflection of the thumbstick.  
In a related invention, Larsen discloses wherein the controller further comprises a thumbstick comprising: 
a potentiometer configured to sense a deflection of the thumbstick (controller 601 includes control stick 605 (thumbstick) coupled to X, Y potentiometers 616,617; figures 3A & 6; paragraphs [0046] & [0057]-[0058]); and 
capacitive sensors disposed in or on a top of the thumbstick, (control stick 605 includes an array 625 of embedded capacitive sensors 725-729; figures 3A & 6-78; paragraphs [0057]-[0058] & [0063]), the capacitive sensors configured sense movement of a thumb on the top of the thumbstick prior to the potentiometer sensing the deflection of the thumbstick (capacitive sensors 725-729 detect and register initial contact with the control stick 605; figures 3A & 6-78; paragraph [0057]-[0058] & [0063]-[0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bernstein to include wherein the controller further comprises a thumbstick comprising: a potentiometer configured to sense a deflection of the thumbstick; and capacitive sensors disposed in or on a top of the thumbstick, the capacitive sensors configured sense movement of a thumb on the top of the thumbstick prior to the potentiometer sensing the deflection of the thumbstick, as taught by Larsen, for the advantages of providing means and techniques to improve accessibility and accuracy of supplemental positional controls and command buttons to thereby reduce user fatigue (See Larsen paragraphs [0006]-[0007] & [0033]-[0034]).






Conclusion
Claims 1-21 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715